Citation Nr: 1204380	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-18 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.  

2.  Whether a reduction in the disability ratings assigned from 10 percent to noncompensably disabling for peripheral neuropathy of the left foot and the right foot was proper.  

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the feet.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from September 1953 to September 1956, October 1965 to October 1969 and October 1980 to October 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The  issue of entitlement to service connection for a low back disorder to include sciatica has been raised by the record, but has  not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In January 2005, the RO granted service connection for peripheral neuropathy of the left foot and the right foot and assigned separate 10 percent evaluations.  

2.  In May 2009, the Veteran submitted claims of entitlement to increased ratings, in pertinent part, for peripheral neuropathy of the left foot and right foot.  

3.  By rating decision dated in July 2009, the RO reduced the disability ratings assigned for the peripheral neuropathy of the feet from 10 percent to noncompensably disabling, effective from June 24, 2009.  This resulted in a reduction of benefits payable to the Veteran.  

4.  The RO did not comply with the proper notification requirements for reductions of ratings when it reduced the disability evaluations assigned for the peripheral neuropathy of the feet for 10 percent to noncompensably disabling.  


CONCLUSION OF LAW

The reduction of the disability ratings assigned for the peripheral neuropathy of the feet from 10 percent to noncompensably disabling, effective from June 24, 2009, was improper and void ab initio.  38 C.F.R. §§ 3.105(e).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the benefits sought on appeal with regard to the reduction in the peripheral neuropathy ratings are being restored, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326. 


Whether a reduction in the disability ratings assigned from 10 percent to noncompensably disabling for peripheral neuropathy of the left foot and the right foot was proper

In January 2005, the RO granted service connection for peripheral neuropathy of the left foot and right foot and assigned each a 10 percent disability rating.  

In May 2009, the Veteran submitted claims of entitlement to increased ratings for the service-connected peripheral neuropathy of the feet.  

In July 2009, the RO reduced to a noncompensable evaluation, the disability evaluations assigned for the peripheral neuropathy, effective from May 9, 2009.  This reduction resulted in the combined disability evaluation assigned for all the service-connected disabilities being reduced from 60 to 40 percent.  

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105 (3).   

In the current case, the Board finds VA did not comply with the notification requirements set out in C.F.R. § 3.105 (3).  After the Veteran's claim for increased ratings was received in May 2009, the RO issued a rating decision which reduced the disability evaluations assigned for the service-connected peripheral neuropathy of the feet from 10 percent to noncompensably disabling.  Notification of this decision was sent to the Veteran via correspondence dated in August 2009.  Significantly, this correspondence did not indicate that a proposed reduction was possible.  The notification informed the Veteran that a reduction had occurred.  The Veteran was not informed that he would be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Subsequent to the July 2009 rating decision, no final rating action was promulgated which effectuated the reductions.  This is all in violation of the applicable regulations set out in C.F.R. § 3.105 (3).   

The United States Court of Appeals for Veterans Claims (Court) has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292   (1999).  

Based on the above, the Board finds that the reductions of the disability evaluations assigned for the service-connected peripheral neuropathy of the feet did not comply with applicable regulations and therefore are void ab initio.


ORDER

The reduction of the disability rating from 10 percent to a noncompensable rating for peripheral neuropathy of the left foot is void ab initio.

The reduction of the disability rating from 10 percent to a noncompensable rating for peripheral neuropathy of the right foot is void ab initio.


REMAND

The Veteran is claiming entitlement to an increased rating for the peripheral neuropathy of his feet.  The last time the disability was evaluated by VA for compensation and pension purposes was in January 2005.  The Board notes a VA diabetes mellitus examination was conducted in June 2009 but this was deficient for ratings purposes for the peripheral neuropathy.  At the time of the examination, the examiner recorded that the Veteran had pain in the posterior lower bilateral buttocks extending down both legs to just above the ankles with prolonged walking or sitting.  It was also written that there were no symptoms of neuropathy of the hands and feet noted.  A sensory examination was conducted but, other than noting in the body of the examination report that this was normal to vibratory sensation, it was not interpreted.  Significantly, the examination report does not indicate that the Veteran's history of complaints regarding his feet were solicited nor evaluated.  The clinical records and Veteran's reports of symptomatology dated prior to and subsequent to this examination document, at times, the Veteran's subjective complaints of numbness and tingling.   The failure to address the Veteran's self-reported symptomatology lessens any probative value of this examination report and cannot be used as the basis to determine the correct disability evaluation to be assigned for the disabilities.  Additionally, the examination report specifically indicates that the examiner did not have access to the claims file in conjunction with the examination.  The Court has held that an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that a VA examination is required to determine the extent of symptomatology associated with the service-connected peripheral neuropathy of the left and right feet which takes into account the Veteran's subjective complaints as well as objective findings and is based on a review of all the evidence in the claims file.  

The Veteran is claiming he currently has a left hip disorder which was directly due to his active duty service or was secondary to his service-connected peripheral neuropathy of the feet.  

He testified in July 2001 that he believed he initially may have injured his hip in 1968 when he sought treatment for a back problem.  He reported he had somewhere around 8000 hours of flight time in cramped military planes which might have caused problems.  The Veteran also testified that the neuropathy in is feet was more symptomatic on the left side and this might be causing his left hip problem.  

In support of his claim, VA arranged to have an examination of the Veteran to be conducted in June 2009.  The pertinent diagnosis was that the Veteran's left sided hip pain extending down the leg was sciatica which was not linked to his service-connected diabetes mellitus.  The Board finds, unfortunately, that this opinion does not merit any probative weight.  The examiner did not have access to the Veteran's claims file at any time when formulating the etiology opinion.  There was no citation to the Veteran's service treatment records or to any post-service medical records in the examination report.  The report did not indicate a review was made of the Veteran's medical history, objectively or subjectively, in any way other than apparently recording current symptoms and physical findings.  The examiner did not provide a rationale for why the symptoms reported by the Veteran were due to sciatica and not due to some other disability that was linked to active duty.  The Court has held that post service reference to injuries sustained in service, without a review of service medical records, is not competent medical evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  An examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Additionally, the Board notes the Veteran is claiming that his left hip and left leg symptoms may be secondary to his service-connected peripheral neuropathy of the feet.  An opinion is required regarding the effects, if any, that the Veteran's service-connected peripheral neuropathy of the feet would have on the left hip should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and extent of symptomatology associated with the service-connected peripheral neuropathy of the left foot and right foot.  The claims file must be made available to and pertinent documents therein reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  A detailed history should be obtained from the Veteran.  Any indicated diagnostic tests and studies should be accomplished.  The examiner must set out all the symptomatology found to be associated with service-connected peripheral neuropathy of the feet.  The examiner is advised that the Veteran is competent to report on the presence of tingling and numbness in his lower extremities and his self-reported symptomatology should be taken into account when determining the symptomatology associated with the peripheral neuropathy of the feet.  If possible, the examiner should provide an opinion as to whether the symptomatology associated with the service-connected peripheral neuropathy more nearly approximates mild incomplete paralysis of the sciatic nerve, moderate incomplete paralysis of the sciatic nerve, moderately severe incomplete paralysis of the sciatic nerve, severe incomplete paralysis of the sciatic nerve or complete paralysis of the sciatic nerve.  

2.  Schedule the Veteran for a VA examination by an appropriately qualified health care professional to determine the nature, extent and etiology of any left hip disorder found on examination.  The claims file must be made available to and pertinent documents therein reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All necessary tests should be conducted and the results reported in detail.  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a left hip disorder which was incurred in or aggravated by the Veteran's active duty service.  The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a left hip disorder which is secondary to his service-connected peripheral neuropathy of the feet.  Inform the examiner that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  A complete rationale for all opinions expressed must be provided.  If any opinion cannot be provide without resort to speculation, the examiner should so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation.  

3.  Thereafter, please review the claims folders to ensure that the foregoing requested development has been completed.  In particular, review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Following the completion of the above, the RO/AMC should review the evidence and determine if any further development is required.  Thereafter the claims should be reviewed to see if either may be granted.  If either claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. The Board intimates no opinion as to the ultimate outcome of this case. 


The appellant and his representative have has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


